Citation Nr: 1226069	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  07-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability.

2.  Entitlement to service connection for a disability claimed as edema/itching of the arms and ankles, to include as due to herbicide exposure.

3.  Entitlement to service connection for a hip disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for non-alcoholic steatohepatitis (claimed as NASH-fatty liver), to include as due to herbicide exposure.

6.  Entitlement to service connection for ulcerative colitis, to include as due to herbicide exposure.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), in Waco, Texas.

In August 2009, this matter was remanded by the Board for further development.  Such has been completed and the matter is returned to the Board for further consideration.

Appealed issues of entitlement to service connection for residuals of a lacerated chin, to include dental trauma for tooth number 9 for dental treatment purposes, were granted by a Decision Review Officer (DRO) decision in August 2011 and are thus removed from appellate status.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral foot disability, disability claimed as edema/itching of the arms and ankles, hip disability, non-alcoholic steatohepatitis, and ulcerative colitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current back disability originated during his active service.


CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board's decision below contains fully favorable determinations regarding the Veteran's service connection claim for a back disability.  The remaining issues on appeal have been remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed in this decision. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain "chronic diseases," (including arthritis) may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran alleges that he has a back disability that is related to his service.  Specifically, he reported that in February or March 1970, he slipped 8 feet down a ladder that caused trauma to his back.

The available STRs, including the report of an April 1970 separation examination, are negative for any back disability.

Post service treatment records do not reflect treatment for low back disability until 2004, at which time the Veteran reported recent onset of left hip pain and reported a history of falling off a ladder "in his 20's."  A March 2004 magnetic resonance imaging (MRI) scan demonstrated multi-level degenerative disc disease at L5-S1, mild to moderate at L4-5 and milder between T3-4 and T11-12; an extremely large inferior left paracentral disc extrusion at L5-S1 causing marked impingement of the left first sacral nerve root; a small to medium-sized left far lateral disc protrusion at L3-4, and possibly affecting the left third lumbar nerve root.  There was also combined congenital and acquired spinal narrowing as follows: rightward neural foraminal stenosis at L5-S1; moderately high grade neural foraminal narrowing on the left at L5-S1 and bilaterally at L4-5; moderate at L3-4 bilaterally; milder throughout the upper region bilaterally; and borderline trifoliate central spinal stenosis throughout the lumbar region.

In June 2006, the Veteran submitted the statement of a fellow veteran who stated that he could verify that the Veteran fell down a ladder during a man overboard drill in either February or March 1970.

Private treatment records include a January 2007 opinion from the Veteran's neurosurgeon that, in pertinent part, stated that he had treated the Veteran since 2004, for a lumbar disk herniation.  [The Veteran] presented with a large extruded fragment at L5-S1.  The Veteran had a 6-week history of acute pain in his leg, sciatica, weakness and numbness in his foot.  However, prior to that event, he had a history of lower back pain and leg pain that dated back to 1970 when he fell off of a ladder and landed on his left buttock and left side.  It was noted that the Veteran experienced intermittent pain since that time and developed disk herniation in 2004.  The physician opined that even though his disk herniation was quite remote from his injury back in 1970, it is possible that that injury, if it were significant at the time, led to disk collapse/compression that triggered some inflammatory changes in the disk space that led to the desiccation of the disk over time and a disk herniation in 2004.

In August 2009, the Board remanded the claim for an opinion as to whether the Veteran's back disability was related to his service.  Pursuant to that remand, the Veteran was afforded a VA joints examination in January 2010 at which time the claims file was unavailable.  The examiner noted that the Veteran presented that in approximately 1970, while aboard the USS Ranger, he was going to a man overboard drill when he slipped down a ladder.  He stated that he injured his back and hip after falling down a ladder.  He stated that he had pain, but shook it off, got up, and continued his duties and denied seeking medical care.

On examination of his back, the assessment was lumbar spine degenerative disk disease with disk bulging status post L5 laminectomy/diskectomy for herniated lumbar disk with extruded fragment, lumbar radiculopathy.  Since the claims file was unavailable, the examiner could not render any opinion without resorting to mere speculation.

Upon review of the claims file, in a May 2010 addendum, the examiner stated that there was no evidence indicating treatment during service for a back disability and that there was no treatment for a low back disability until many years after service.  He stated that the shipmate's recollection is not supported by any medical data and opined that based on the evidence currently available, the Veteran's current low condition is not related to his service.

In January 2012, the Board referred this case for a VHA medical opinion and requested an expert medical opinion as to whether it is at least as likely as not that any current disability of the low back first manifested in service or is the result of injury or disease incurred or aggravated during active duty service from July 1966 to June 1970, including the alleged back injury in February or March 1970.  Accordingly, in February 2012, a VHA physician opined that the Veteran's documented lumbar back condition is at least as likely as not the result of fall the Veteran had in 1970.  The examiner explained that the Veteran's description of falling 8 feet is a significant force that could result in significant lumbar spine trauma and that the subsequent pathology is at least as likely as not to have progressed as per the January 2007 neurosurgeon's note.  Further, this process would explain, in part, the Veteran's negative service separation examination dated April 1970.  While trauma has been done to the lumbar spine, the acute phase of pain and injury may have resolved and the sequel injury had yet to develop.

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current back disability is related to his military service.  When the evidence is in such relative equipoise, the Board must give the veteran the benefit of the doubt.  See Gilbert, supra.  Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for a back disability are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for a bilateral foot disability, disability claimed as edema/itching of the arms and ankles, a hip disability, non-alcoholic steatohepatitis, and ulcerative colitis.

A.  Herbicide exposure finding

The Veteran claims that some of his claimed disabilities may be related to herbicide exposure in Vietnam.  He primarily alleges temporary duty orders which involved repairing damaged aircraft at Danang.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection.  Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed. 2d 315 (2009).

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam (blue water versus brown water)) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments announcement of the final rule adding diabetes to the list of Agent Orange presumptive diseases).

Thus, the VA made a distinction between service offshore (blue water), and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN [Republic of Vietnam].  Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).

At the outset, the Veteran's DD-214 does not appear to confirm in-country service in Vietnam, and the August 2006 response to an official Request for Information shows that NPRC found "[w]e are unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam, the Veteran was attached to a (VAQ 134) that could have been assigned to a ship or to shore."  The information verifies that the unit was credited with Vietnam service during pertinent periods, but "the Veteran's service record provides no conclusive proof of his physically being in-country."

In this regard, the Veteran has submitted significant additional documentation including a May 1970 Letter of Commendation and a Citation.  The Citation indicates that the Veteran was "with Fleet Air Reconnaissance Squadron ONE as an Aviation Structural Mechanic from 2 to 12 October 1968."  Most significantly, the Citation describes that the Veteran "was assigned to perform structural repairs to a squadron aircraft which had sustained extensive battle damage during a rocket attack at Danang Air Base, Republic of Vietnam."

In a June 2009 brief, the Veteran's representative stated that the Veteran was assigned from May 1967 through May 1969 to Fleet Air Reconnaissance Squadron One (VQ-1), located at Naval Air Station in Atsugi, Japan.  VQ-1 Detachment Bravo, was located at Danang, in the Republic of Vietnam, and the veteran had 'approximately 7 temporary duty assignments for 45 days at a time' during his two year period in VQ-1. Id.  As noted by the veteran and supported by publicly-available information, VQ-1 was during the Vietnam Conflict stationed at a number of locations throughout Southeast Asia, including Danang.  The Veteran's STRs confirm treatment with VQ-1 Bravo throughout 1968, including receiving prophylaxis treatment of chloroquine primaquine for malaria in April and July 1968. 

Additionally, the Veteran's representative argues that the citation award discussed above substantially supports the Veteran's assertion of in-country Vietnam service because it shows the Veteran repaired "aircraft which had sustained extensive battle damage during a rocket attack at Danang Air Base."  The representative argues that "an aircraft extensively damaged at Danang would most likely be repaired in-country."

While an additional search for records has not provided indisputable evidence that he went ashore to Vietnam, the Board finds the Veteran's lay evidence is credible and consistent with the official documents currently available.  Therefore the Board concedes that the Veteran's service as likely as not included forays into Vietnam for the purpose of repairing damaged aircraft and qualifies as Vietnam service for the purposes of establishing Agent Orange exposure for those issues being adjudicated as secondary to such exposure.

B.  Bilateral Foot Disability, and a disability claimed as edema/itching of the arms and ankles

The Veteran has claimed entitlement to service connection for a bilateral foot disorder that he has described as involving blisters of his feet.  He alleges that he was treated in boot camp for infected blisters on both heels and that he had foot pain during the remainder of his service.  The Veteran related that he thought that his condition was aggravated by his footwear.  He currently complains of foot pain with arthritis.

The available STRs, including an April 1966 entrance and April 1970 separation examination, are negative for any findings, complaints, treatments, or diagnosis of a bilateral foot disability. 

Post service medical records include a February 2006 Agent Orange registry examination which noted superficial callosities of both feet and reflects an assessment of bilateral foot pains and numbness.

A May 2006 report reflects an assessment of pain in the foot and ankle, needing further assessment.  No findings of any blisters were shown.  A May 2006 x-ray examination diagnosed mild arthritic changes involving the MTP joints bilaterally.  In June 2006, he was assessed with osteoarthritis, generalized unspecified site, improved.  Primary care notes from March 2010 and March 2011 included assessments of DJD, although the region was not specified.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim for service connection for a bilateral foot disability.

With respect to the disability claimed as edema/itching of the arms and ankles, the Veteran's statements of record reflect his report of severe itching and edema first treated in 1970, and which recurred several time "UNTIL ABOUT 1972."  He alleged that this abnormality caused spider veins of the ankles and feet that he "continue[s] to have pain in both feet."  The current record does not include any lay or medical evidence of continuity of symptomatology regarding the edema/itching complaints.  However, the Veteran continues to relate some current foot pain complaints to these prior episodes of edema and itching which, factually, may be inextricably intertwined with the bilateral foot disability being remanded.  Thus, the Board will defer consideration of the edema/itching claim at this time.

C.  Hip Disability

The Veteran alleges that he has a hip disability that is related to his service.  Specifically, he reported that in February or March 1970, he slipped 8 feet down a ladder resulting in trauma to his hip.

The available STRs are negative for findings, complaints, symptoms, or any diagnosis of a hip disability.

Post service treatment records reflect complaints of a recent onset of left hip pain in 2004.

In August 2009, the Board remanded the claim, in part, for an opinion as to whether the Veteran's hip disability was related to his service.  Pursuant that remand, the Veteran was afforded a VA joints examination in January 2010 at which time the claims file was unavailable.  The Veteran told the examiner that he did not have a left hip condition and that when his claim was filed he was referring to his radicular symptoms of the low back pain radiating in to the leg posterior buttocks in the sciatic notch area down the left leg to the foot.  The Veteran had no complaints of intrinsic left hip pain.  He stated that when he fell off the ladder it was more of an injury to his low back and left lumbosacral area.  There were no complaints of redness or heat.  On examination, he was found to have a normal left hip.  The assessment was left hip normal examination.

In a May 2010 addendum, upon review of the claims file the examiner stated that there was no evidence indicating treatment during service for a hip condition and opined that the Veteran's current hip condition was not related to his service.

Since the evidence of record suggests that the Veteran's left hip complaints may be related to his now service-connected back disability, the Veteran should be afforded another VA examination that includes findings responsive to whether service connection for a hip disability is warranted on a secondary basis.  Robinson v. Shinseki, 557 F.3d (Fed. Cir. 2009).

D.  Non Alcoholic Steatohepatitis

The Veteran alleges that he has a liver condition, described as non-alcoholic steatohepatitis (claimed as NASH-fatty liver), secondary to herbicide exposure.

The available STRs, including April 1966 entrance and April 1970 separation examinations reveal a normal abdomen/viscera and associated reports of medical history are negative for jaundice or any indication of liver trouble.

Post service treatment records include January 2005 laboratory findings that were interpreted to show liver tests high.  A February 2005 abdominal sonogram showed evidence of a fatty liver and pancreas.  Labs from February 2005 again showed high readings for AST (SGOT) and ALT (SGPT).  Another February 2005 report reflected new findings of non-alcoholic fatty liver by sonogram with increased ALT (SGOT), as well as an ulcerative colitis.  However, no opinion as to the causation of this condition was provided.  A May 2006 letter from his doctor reported the Veteran to be in good health, despite the diagnosis of ulcerative colitis and fatty liver.  His fatty liver disease was diagnosed via sonogram and LFTs, specifically with findings of increased transaminases.  Since being put on an exercise program, his transaminases returned to normal and remained asymptomatic.  However, following the normal findings from the April 2006 LFTs, there are no records or lab findings suggestive of a recurrence of the fatty liver, or of any other liver problems.  Cursory examinations of the abdomen in September 2009, March 2010, September 2010 and March 2011 were negative for any noteworthy findings.  In addition, laboratory results from September 2007, March 2008, September 2008, March 2009, September 2009, March 2010, September 2010 and March 2011 all showed plasma readings where the AST(SGOT) and ALT(SGPT) were within the normal range.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  See Locklear, supra; McLendon, supra.

In this case it is unclear whether the Veteran currently has a liver disability and if so, whether any liver disability is related to his service, including exposure to herbicides during service.  Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examinations in response to his claim for service connection for non-alcoholic steatohepatitis.

E.  Ulcerative Colitis

The Veteran alleges that he has ulcerative colitis due to his service, including exposure to herbicides during service.

On Agent Orange registry examination in February 2006, the Veteran was noted to have a history of exposure Agent Orange exposure during service in Vietnam.  He had a history of colitis diagnosed in 1972, with remission and recently diagnosed again in 2005.  However, there is no clear opinion linking this diagnosis to Agent Orange exposure.  Furthermore, as there is a history of colitis since 1972, as noted during the February 2006 examination, and in 1973 as noted in private GI consult records from 2004, an attempt should be made to obtain such records if available.  Such records could prove pertinent to adjudicating this claim.  Additionally, there is evidence that he continues to treat privately for his colitis, with repeated colonoscopies done as recently as the summer of 2010, which are not associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's feet, hip, and liver, to include associating with the claims folder all pertinent VA records for the period since June 2011, all outstanding private medical records including those that document treatment for colitis from the 1970s as well as recent private treatment and colonoscopy records for colitis, and any pertinent records in Virtual VA that have not been associated with the claims folder.

2.  Then, schedule a VA examination to determine the nature and etiology of any current bilateral foot disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current bilateral foot disability, to include whether there is any recurrent disorder involving edema/spider veins of the foot ankle area causing bilateral foot pain; and 

   (b)  Is it at least as likely as not (50 percent or more probability) that any current bilateral foot disability was incurred in or aggravated by the Veteran's active service?  In so doing, the examiner should accept as true the Veteran's report of inservice treatment for infected blisters as well as a history of episodes of edema/itching of the ankles between 1970 and 1972.  To the extent possible, the examiner is requested to clarify the extent, duration, recurrence and severity of the Veteran's alleged bilateral foot symptomatology since service.  Additionally, the examiner should state whether there is any medical reason to accept or reject these allegations.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Schedule a VA examination to determine the nature and etiology of any current hip disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  The examiner should specifically attempt to reconcile the opinion with all other opinions of record, including the January 2010 VA examination and May 2010 addendum opinion.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current disability causing hip pain; 

   (b)  Is it at least as likely as not (50 percent or more probability) that any current disability causing hip pain was incurred in or aggravated by the Veteran's active service, to specifically include an in-service fall from a ladder in 1970?  The examiner should be aware that the occurrence of this incident has been conceded though not documented in the STRs; 

   (c)  Is it at least as likely as not (50 percent or more probability) that any current disability causing hip pain is proximately due to or the result of the service-connected back disability, including whether hip pain results from referred back pain and/or a chronic neurologic deficit stemming from service-connected back disability; OR, alternatively

   (d)  Is it at least as likely as not (50 percent or more probability) that any current disability causing hip pain has been aggravated (increased in severity beyond the natural progress of the condition) by the service-connected back disability?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  Schedule a VA examination to determine the nature and etiology of any current liver disability, to specifically include non-alcoholic steatohepatitis and NASH-fatty liver.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

    (a)  Diagnose any current liver disability, to specifically include non-alcoholic steatohepatitis and NASH-fatty liver; and

    (b)  Is it at least as likely as not (50 percent or more probability) that any current liver disability was incurred in or aggravated by the Veteran's active service, to include any exposure to herbicides?

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

5.  Schedule a VA examination to determine the nature and etiology of any current ulcerative colitis.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

    (a)  Whether the Veteran manifests a chronic ulcerative colitis disability; and, if so, 

    (b)  Is it at least as likely as not (50 percent or more probability) that any current ulcerative colitis was incurred in or aggravated by the Veteran's active service, to include any exposure to herbicides?  The examiner must consider the Veteran's statements of being treated for ulcerative colitis in 1972, and state whether there is any medical reason to accept or reject these allegations.  

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


